Citation Nr: 1110152	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-41 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2011.  A transcript of this proceeding has been associated with the claims file.


FINDINGS OF FACT

The Veteran's low back disability was caused by his period of military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a low back disability was sustained due to active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable outcome of the Board's decision. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

The Veteran contends that service connection is warranted for a low back disability.  His military occupational specialty (MOS) was that of an advanced/combat medic; his service personnel records indicate that he served in the Republic of Vietnam.  At his January 2011 hearing before the undersigned, the Veteran credibly testified that he injured and re-injured his back during service on three occasions.  The first injury occurred during basic training at which time he was forced to repeatedly bend over and touch his toes.  This caused "ripping and tearing" of the low back.  The second incident occurred while the Veteran was serving in Vietnam.  At that time, the Veteran reports that he was on foot patrol when he threw himself to the ground with all of his equipment on his back in order to avoid a sniper.  Also, as a combat medic he was required to lift/transport wounded soldiers; this too, caused additional injury to his back.  The third incident involves the Veteran's post-Vietnam service where he was the ward master of the surgical intensive care unit at Fort Ord Army Hospital.  In his capacity as ward master, the Veteran was required to constantly lift and relocate surgical patients who were, essentially, "dead" weight.  He contends that these repetitive motions using his low back caused further injury to the lumbar spine.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

In this case, the Veteran clearly has a current lumbar spine disability.  Upon VA examination in March 2005, the pertinent diagnoses were as follows: (1) severe chronic low back pain; (2) status post multiple surgeries, L3-4, L4-5, laminectomies; (3) L5, S1 disk herniation/desiccation; and (4) moderate to severe degenerative disc disease and severe stenosis of the lumbar spine.  As current disability has been established, the remaining question is whether there is medical evidence of a relationship between any current lumbar spine disability and military service.

The Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a back disability.  Nevertheless, with respect to the back injuries which alleged occurred while serving in Vietnam, the Board notes that in the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full. See 38 U.S.C.A. § 1154(b).  

Here, the record clearly shows that the Veteran engaged in combat with the enemy while serving in Vietnam.  He is the recipient of a Purple Heart, a Combat Medical Badge, and a Republic of Vietnam Gallantry Cross.  His MOS was that of a combat medic.  Thus, his lay statements about his back injury he suffered while avoiding enemy fire and transporting and lifting wounded soldiers as an Army medic are accepted as credible. Id.

The Veteran credibly contends that despite having not sought treatment for a low back disability until long after service, he has experienced back pain since his separation from service.  He testified about experiences in service which he believes are the origin of his back problems. The Veteran is competent to state that he felt back pain during service, and is also competent to observe that he has had back pain continually since the incident. See Barr, supra.  

In sum, the Veteran has credibly testified as to at least three in-service injuries/re-injuries to the lumbar spine.  He is competent to report what he experienced in-service; furthermore, the Veteran's statements regarding his in-service injuries have been consistently reported throughout the record and throughout the course of this appeal.  The Board has no reason to doubt his credibility; thus, in-service injury has been established here.  

Since these in-service injuries, the Veteran testified that he has had increasingly severe back pain.  Notably, there is no indication in the record that the Veteran sustained any other back injuries after leaving the military in 1970.  He did testify that he sought treatment for back problems as early as the late 1970's while he was living in Beirut.  However, those medical records are apparently unavailable according to the Veteran.  The first post-service medical evidence of back problems is shown in 1983, at which time the Veteran was diagnosed with at herniated disc of the lumbar spine and radiculopathy.  A 1996 private treatment record indicates that the Veteran had chronic low back pain with an onset of approximate 12 years prior which would be in the early to mid-1980s.  The record establishes near-continuous treatment for back problems since that time.  

Overall, the Board finds that the January 2011 testimony and written statements from this combat Veteran, when considered in light of the post-service medical evidence outlined above, are credible and concedes that he injured his back while in-service and that he has suffered from back pain since that the in-service incidents.  Thus, continuity of symptomatology has been established. 

In March 2006, a VA examiner stated that it was not likely that the Veteran's back disability was related to a single, in-service causative injury.  Somewhat contrary, the examiner then stated the following: "However, I have no documentation of any post-service back injury on which to blame this Veteran's current low back diagnoses."  

At worst, the VA examiner's opinion is speculative, and at best it is favorable to the Veteran.  In combination with the Veteran's credible testimony that he suffered an injury to his back during service (and combat service), and no other post-service back injuries during the years following service, the VA examiner's opinion places the evidence in relative equipoise on the nexus issue.  There is no evidence which attributes the Veteran's current back disability to an intercurrent cause.  Under the circumstances, where there is at the least an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the Veteran. 38 C.F.R. § 3.102 (2009). The claim is granted.



ORDER

Entitlement to service connection for a low back disability is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


